Appellant was convicted of forgery, his punishment being assessed at two years confinement in the penitentiary.
The indictment alleges the forged instrument in the following language:
"$75.00.                       Dallas, Texas, Aug. 31, 1914.
"Received of First State Bank of Dallas, Texas, by wire, request from First Natl Bank, Morgan, Tex., the sum of Seventy-five ....... Dollars, for which I hold myself responsible to the First State Bank of Dallas, Texas, in event of any error or irregularity in transmission of telegram authorizing this payment.
Account _________                            Roy Wolfe
Identified by _________                  Address _________"
The evidence shows that a telegram was received by the First State Bank at Dallas signed by the First National Bank of Morgan, in the following language: "Pay Roy Wolfe seventy-five dollars — identification waived — we remit. First Nat'l Bank." It was proved beyond question and not controverted that the First National Bank of Morgan, Texas, did not send a telegram to the First State Bank at Dallas, and no such telegram was sent from Morgan to Dallas. This telegram, or purported telegram, was received by the First State Bank at Dallas on Saturday, August 29, 1914. On the following Monday appellant went to the First State Bank at Dallas and inquired if there was any money there for Roy Wolfe. Being informed there was, he got the money and gave the receipt upon which the forgery is predicated, as above quoted. Appellant was recognized and identified as the man who came into the bank Monday morning and got the money and signed the receipt set out, *Page 360 
and upon which the forgery is declared. Appellant introduced no evidence.
The contention is the evidence is not sufficient. We are disposed to disagree with appellant's contention on this proposition. He was identified as the man who called at the bank and got the money, and who signed the name of Roy Wolfe to the receipt. He was not Roy Wolfe, and whether Roy Wolfe was in fact an actual existing person or a fictitious person, so far as forgery was concerned, generally stated, would make no difference. We think, therefore, the testimony is sufficient to show appellant guilty of forging the receipt for the seventy-five dollars in signing the name of Roy Wolfe.
There is one other question presented by appellant, and that is, that in the evening when the court finished charging the jury, and as they retired he said to them, substantially, that he would wait for the verdict but a short time before adjourning court. This occurred about 5:30 in the evening. In about fifteen or twenty minutes they brought in a verdict. The contention is that this influenced the jury to arrive at a verdict adversely to appellant without due consideration. We believe the court should not use such language, but leave the jury to decide a case in their own way without any intimation from the court that he would leave them locked up for the night if they did not arrive at an early verdict, yet there is nothing to show that this affected the jury in any way, and while this remark was undisputed, yet under the circumstances it does not present reversible error. If it had induced the jurors to reach an incorrect verdict, or a verdict that was improper, without due consideration, we would be inclined to say it was such error as would be fatal. Without some showing that the jury was affected by the remarks adversely to appellant we would not feel justified in reversing. Appellant relies simply upon the fact that the court used the remarks, and from that desires this court to arrive at the conclusion that it was essentially and necessarily fatal. We do not think we should do that in the absence of some showing that it was injurious.
Believing there is no error in the record requiring a reversal of the judgment, it is affirmed.
Affirmed.
[Rehearing denied March 17, 1915. — Reporter.]